Buskirk, J.
This was an action by the appellant, as the receiver of the Farmers and Merchants’ Insurance Company, against the appellee, upon a premium note payable to the said company. The court sustained a demurrer to the complaint, and the appellant excepted, and he refusing to plead further, the court returned judgment for the appellee.
The only error assigned is based upon the action of the *32court in sustaining the demurrer to the complaint. Was such ruling correct?
y. R. Troxell and W. R. Manlove, for appellant.
C. C. Nave, for appellee.
This case comes clearly within the principles decided by this court in the well considered case of Embree v. Shideler, 36 Ind. 423, and, upon the authority of that case, we are of the opinion that the court committed no error in sustaining the demurrer to the complaint.
The judgment is affirmed, with costs.